STEWART, C. J.,
Concurring Specially. — I concur in all that is said in the foregoing opinion, except that portion which deals with the question of attorneys’ fees. It will be observed from the record in this case that this is an action to foreclose an equitable lien. There is no statute in this state which allows attorneys’ fees in a case of this kind; neither was there a contract entered into by the parties involved which provided for the payment of an attorney’s fee upon foreclosure of said lien, or to pay an attorney’s fee under any circumstances.
Justice Ailshie sets forth the evidence introduced upon the trial with reference to the attorney fees, and holds that such evidence, in his opinion, entitled the plaintiff to recover an attorney’s fee. I am of the opinion that the evidence is sufficient to justify the allowance of an attorney’s fee, provided there was a law which allowed such attorneys’ fees or a contract made providing for the payment of attorneys’ fees. There being no statute in this state which allows such fees, and no contract having been made, no fees can be allowed in this case, notwithstanding the evidence that was given. The attorneys’ fees cannot be recovered because there is no law authorizing the same, and not because of the insufficiency of the evidence.